Citation Nr: 0918860	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from June 14, 2004 to June 18, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida (VAMC), which denied the benefit sought on appeal.

The appeal is REMANDED to the Bay Pines Veterans Medical 
Center (VAMC) in Bay Pines, Florida.  VA will notify the 
Veteran if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further action on this matter is warranted. The purpose of 
this Remand is to obtain a VA medical opinion. 

The Veteran was hospitalized from June 5, 2004 to June 18, 
2004 at a non-VA medical facility. 

In a January 2006 letter, VA Medical Center informed the 
Veteran a portion of his hospital stay at a non-VA facility 
had been approved, from June 5, 2004 to June 13, 2004, the 
point of stabilization.

The Veteran contends that the entire stay should be approved.  

In its February 2006 Statement of the Case, the Bay Pines 
Medical Center indicated the Chief Medical Officer approved 
the Veteran's stay at a non-VA facility from June 5, 2004 to 
June 13, 2004 and denied the remainder of the stay in a 
December 2004 decision.  However, the December 2004 decision 
letter is not of record and there is no rationale or bases 
given for a denial of the remainder of the claim.

It certainly appears that the Veteran was not considered 
medically fit for discharge until June 18, 2004.  Indeed, a 
cardiac defibrillator was installed June 17, 2004. The 
question presented is whether all medical services provided 
the Veteran at the non-VA medical center were emergent in 
nature, or whether there is an identifiable point in time 
after which further care or treatment was not emergent in 
nature. A complete explanation of the detailed reasons and 
bases for each conclusion and opinion provided is necessary.

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred for treatment at a non-VA medical facility from June 
14, 2004 to June 18, 2004.  These considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions. See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991). The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case. See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The VAMC should place a copy of the 
December 2004 decision letter in the 
file.

2.	The VAMC shall submit the claims file 
to the Chief Medical Officer at VAMC 
Bay Pines, or in the alternative, a VA 
cardiologist, for the purpose of 
obtaining an opinion as to the date 
the Veteran was medically stable for 
transfer to a VA facility.   

The following considerations will 
govern the opinion:

a.	The claims folder, including all 
medical records obtained and a 
copy of this remand, will be 
reviewed by the examiner.  The 
examiner must acknowledge receipt 
and review of the claims folder, 
the medical records obtained, and 
a copy of this remand.

b.	In addition to the purpose of the 
opinion as noted above, the 
examiner should address the 
significance of the Veteran 
having a cardiac defibrillator 
implanted on June 17, 2004.  

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state. 

3.	After completion of the above and any 
additional development deemed 
necessary, the VAMC should review and 
readjudicate the claim.  See 38 C.F.R. 
§ 4.2.  If any such action does not 
resolve the claim, the AMC shall issue 
the Veteran a Supplemental Statement 
of the Case. Thereafter, the case 
should be returned to the Board, if in 
order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




